Exhibit 10.1

 

Bonus Incentive Plan for Fiscal Year 2005

 

Under the Bonus Incentive Plan for Fiscal Year 2005 (the “Plan”) employees of
Landec Corporation (the “Company”) and its subsidiaries may earn cash bonuses
for fiscal year 2005 based upon the achievement of specified annual performance
goals and objectives relating to the Company and its subsidiaries, including
goals based on the Company’s stock price and earnings per share, and
controllable income of the Company’s subsidiaries and the status of certain
regulatory submissions.  Bonuses are calculated by multiplying a percentage of
each participant’s base salary by the percentage of the aggregate performance
goals that is attained.  The percentage of base salary used to determine each
participant’s cash bonus payment ranges from 5% to 100% of base salary. 
Participants must attain a minimum percentage of the aggregate performance goals
to receive a bonus under the Plan.  Also, participants must be employed by the
Company or one of its subsidiaries at the time that bonuses are paid.  Bonus
payments, if any, will be made in single lump sum cash payments as soon as
practicable after the end of the Company’s fiscal year.

 

Pursuant to his employment agreement and based upon the attainment of specified
annual performance goals and objectives of the Company for fiscal year 2005,
Gary Steele, the Company’s Chief Executive Officer, has the opportunity to earn
a bonus stock option award to purchase shares of the Company’s common stock, in
addition to the opportunity to earn a cash bonus based on a percentage of base
salary.  Mr. Steele’s cash bonus and bonus stock option award will be based upon
certain annual performance goals tied to the Company’s stock price, earnings per
share and completion of certain business transactions.  Mr. Steele’s cash bonus
and bonus stock option award will be determined based on the percentage of the
aggregate performance goals that is attained.  The bonus stock option award will
have an exercise price equal to the fair market value of the Company’s common
stock on the date of grant.

 

--------------------------------------------------------------------------------